Sheldon, J.
The defendant’s first request for instructions could not have been given. There was evidence that on May 6, 1904, he promised in effect to pay for the milk and eggs to be furnished by the plaintiff to Miss Squire; that the plaintiff furnished such supplies on the faith of that promise, and communicated this fact to the defendant by sending to him bills for the amount furnished from time to time, some of which bills the defendant paid. The fact that the charges purported to be made to Miss Squire and that her name appeared on the bills was not decisive that credit was not given to the defendant, or that the goods were not charged to him in the sense that he was expected to pay for them. James v. Spaulding, 4 Gray, 451. Holmes v. Hunt, 122 Mass. 505. Pettey v. Benoit, 193 Mass. 233.
The jury could find that the plaintiff had accepted the defendant’s offer to pay for these supplies and had brought notice of his acceptance home to the defendant. Springfield v. Harris, 107 Mass. 532, 540.
For like reasons, the second request was properly refused. A distinction cannot be drawn between a request to charge goods to one personally and a direct promise to pay for them.
If any question as to the defendant’s liability remained in *104doubt, the jury could find that the doubt was removed by the defendant’s admission that he supposed he would have to pay the bill if he had written the letter relied on by the plaintiff.
The last request, so far as it was correct, was given in substance. Taken at its strongest, the conduct of the plaintiff in putting his charges under the name of Miss Squire and in making his bills run in her name was merely an admission on his part, open to explanation, and that is the way the judge put it to the jury. He was not bound to say that a particular piece of evidence was “prima facie evidence” for or against either party. That might have misled the jury. This point was sufficiently and accurately covered in the charge.

Exceptions overruled.